UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6526



TED ANTHONY PREVATTE,

                                               Plaintiff - Appellant,

          versus


HAROLD CLAYBURN, Sergeant; J. KNIGHT, Officer,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-98-134-5-BR)


Submitted:   August 5, 1999                 Decided:   August 11, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ted Anthony Prevatte, Appellant Pro Se.      Sharon Coull Wilson,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ted   Anthony   Prevatte    appeals   the   district   court’s   order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint. We have reviewed the record and the district court’s opin-

ion accepting the magistrate judge’s recommendation and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.      See Prevatte v. Clayburn, No. CA-98-134-5-BR

(E.D.N.C. Mar. 2, 1999).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                 AFFIRMED




                                     2